DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 24, 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Leimbach et al. (US 2015/0280384), hereinafter Leimbach.
Regarding claim 21, Leimbach discloses a surgical stapling assembly (10 in Figure 1 but with jaw 3302 and cartridge 3320 in Figure 66 instead of jaw 302 and cartridge 304 in Figure 1, respectively), comprising:
a handle (14 in Figure 1), comprising:
a motor (82 in Figure 4) (Paragraph 0124);
a closure trigger (32 in Figures 1-4) (Paragraph 0121); and
a firing trigger (130 in Figures 4-6) (Paragraph 0126);
a shaft (260 in Figure 1);
an end effector (300 in Figure 1 but with jaw 3302 and cartridge 3320 in Figure 66 instead of jaw 302 and cartridge 304 in Figure 1, respectively), comprising:
a first jaw (3302 in Figure 66);
a second jaw (the proximal portion of 306 in Figure 7 which does not play a role in forming the staples dispensed from staple cartridge 3320, which comprises the pivot about which 306 is “pivotally supported” as described in Paragraph 0129 lines 4-6, and which comprises the “opening tab” of 306 described in Paragraph 0131 lines 9-18) movable relative to said first jaw (3302) upon actuation of said closure trigger (32) (Paragraphs 0132 and 0142);
an anvil (the distal portion of 306 in Figure 7 which plays a direct role in forming the staples dispensed from staple cartridge 3320); and
a replaceable staple cartridge (3320 in Figure 66) configured to be removably positioned within said end effector (300 but with jaw 3302 and cartridge 3320 instead of jaw 302 and cartridge 304, respectively), wherein said replaceable staple cartridge (3320) comprises:
a firing member (280 and 220 collectively in Figure 8) movable through a firing stroke upon actuation of said firing trigger (130) (Paragraphs 0145, 0126, and 0127);
a plurality of staples (the staples inside 3320) removably stored within said staple cartridge (3320) (inherent, as known in the art, Paragraphs 0286 and 0287), wherein said plurality of staples (the staples inside 3320) are configured to be deployed from said replaceable staple cartridge (3320) upon distal advancement of said firing member (280 and 220 collectively) (inherent, as known in the art, Paragraphs 0287 and 0134);
an onboard memory (the “nonvolatile memory unit” described in Paragraphs 0290 and 0291) comprising a cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) (Paragraphs 0290 and 0291); and
a spent status circuit (3330 in Figure 66) detectable to determine a status of said replaceable staple cartridge (3320) (Paragraph 0287); and
a control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291) configured to:
read said onboard memory (the “nonvolatile memory unit” described in Paragraphs 0290 and 0291) and identify said cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) (Paragraph 0291);
determine said status of said spent status circuit (3330) (Paragraph 0287); and
control a state of the motor (82) based on the identified cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) (because the “microcontroller” prevents a surgical function [i.e. prevents actuation of motor 82 to fire the firing member] when it identifies the cartridge identifier as being incompatible, as stated in Paragraph 0291 lines 12-16) and the determined status of said spent status circuit (3330) (because the “microcontroller” does not initiate a firing stroke [i.e. prevents actuation of motor 82 to fire the firing member] unless an unspent cartridge status is indicated by spent status circuit 3330, as stated in Paragraph 0287 lines 22-24).
Regarding claim 22, Leimbach discloses that the control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291) is further configured to permit retraction of said firing member (280 and 220 collectively) absent the identification of said cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) or a determined unspent status of said spent status circuit (3330) (because the “microcontroller” allows the firing member [280 and 220 collectively] to be manually retracted any time using manually-actuatable “bailout” assembly 140 which allows a user to manually retract drive member 120 which is directly connected to attachment lug 226 of part 220 of the firing member, see Paragraphs 0128 and 0144).
Regarding claim 24, Leimbach discloses that said cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) is configured to be read wirelessly (the cartridge identifier is read wirelessly in the embodiment in which the “nonvolatile memory unit” is in signal communication with the “microcontroller” via radio frequency, as described in Paragraph 0290 lines 11-15).
Regarding claim 26, Leimbach discloses that a surgical stapling assembly (10 in Figure 1 but with jaw 3302 and cartridge 3320 in Figure 66 instead of jaw 302 and cartridge 304 in Figure 1, respectively), comprising:
a motor (82 in Figure 4) (Paragraph 0124);
a closure actuator (32 in Figures 1-4) (Paragraph 0121);
a firing actuator (130 in Figures 4-6) (Paragraph 0126);
an end effector (300 in Figure 1 but with jaw 3302 and cartridge 3320 in Figure 66 instead of jaw 302 and cartridge 304 in Figure 1, respectively), comprising:
a first jaw (3302 in Figure 66);
a second jaw (the proximal portion of 306 in Figure 7 which does not play a role in forming the staples dispensed from staple cartridge 3320, which comprises the pivot about which 306 is “pivotally supported” as described in Paragraph 0129 lines 4-6, and which comprises the “opening tab” of 306 described in Paragraph 0131 lines 9-18) movable relative to said first jaw (3302) upon actuation of said closure actuator (32) (Paragraphs 0132 and 0142);
an anvil (the distal portion of 306 in Figure 7 which plays a direct role in forming the staples dispensed from staple cartridge 3320); and
a replaceable staple cartridge (3320 in Figure 66) configured to be removably positioned within said end effector (300 but with jaw 3302 and cartridge 3320 instead of jaw 302 and cartridge 304, respectively), wherein said replaceable staple cartridge (3320) comprises:
a firing member (280 and 220 collectively in Figure 8) movable through a firing stroke upon actuation of said firing actuator (130) (Paragraphs 0145, 0126, and 0127);
a plurality of staples (the staples inside 3320) removably stored within said replaceable staple cartridge (3320) (inherent, as known in the art, Paragraphs 0286 and 0287), wherein said plurality of staples (the staples inside 3320) are configured to be deployed from said replaceable staple cartridge (3320) upon distal advancement of said firing member (280 and 220 collectively) (inherent, as known in the art, Paragraphs 0287 and 0134);
an onboard memory (the “nonvolatile memory unit” described in Paragraphs 0290 and 0291) comprising a cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) (Paragraphs 0290 and 0291); and
a spent status circuit (3330 in Figure 66) detectable to determine a status of said replaceable staple cartridge (3320) (Paragraph 0287); and
a control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291) configured to:
access said onboard memory (the “nonvolatile memory unit” described in Paragraphs 0290 and 0291) and identify said cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) (Paragraph 0291);
determine said status of said spent status circuit (3330) (Paragraph 0287); and
control a state of the motor (82) based on the identified cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) (because the “microcontroller” prevents a surgical function [i.e. prevents actuation of motor 82 to fire the firing member] when it identifies the cartridge identifier as being incompatible, as stated in Paragraph 0291 lines 12-16) and the determined status of said spent status circuit (3330) (because the “microcontroller” does not initiate a firing stroke [i.e. prevents actuation of motor 82 to fire the firing member] unless an unspent cartridge status is indicated by spent status circuit 3330, as stated in Paragraph 0287 lines 22-24).
Regarding claim 27, Leimbach discloses that the control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291) is further configured to permit retraction of said firing member (280 and 220 collectively) absent the identification of said cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) or a determined unspent status of said spent status circuit (3330) (because the “microcontroller” allows the firing member [280 and 220 collectively] to be manually retracted any time using manually-actuatable “bailout” assembly 140 which allows a user to manually retract drive member 120 which is directly connected to attachment lug 226 of part 220 of the firing member, see Paragraphs 0128 and 0144).
Regarding claim 29, Leimbach discloses that said onboard memory (the “nonvolatile memory unit” described in Paragraphs 0290 and 0291) is configured to be accessed wirelessly (the “nonvolatile memory unit” is accessed wirelessly in the embodiment in which the “nonvolatile memory unit” is in signal communication with the “microcontroller” via radio frequency, as described in Paragraph 0290 lines 11-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach in view of Giordano et al. (US 2015/0083781), hereinafter Giordano.
Regarding claim 23, Leimbach discloses all the limitations of the claim as stated above except: a beginning-of-stroke switch and an end-of-stroke switch, and wherein said control circuit is further configured to monitor a first output of said beginning-of-stroke switch and a second output of said end-of-stroke switch.
Giordano teaches that it was known to: provide a surgical stapling assembly (10 in Figure 1) with a beginning-of-stroke switch (142 in Figure 10) and an end-of-stroke switch (130 in Figure 10), and configure a control circuit (the “control unit” described in Paragraphs 0080, 0083, and 0087) of the surgical stapling assembly (10) to monitor a first output of said beginning-of-stroke switch (142) and a second output of said end-of-stroke switch (130) (Paragraphs 0080, 0083, and 0087), in order to automatically withdraw/retract a firing member (32 in Figure 6) following a cutting/stapling operation (Paragraphs 0080, 0083, and 0087) and automatically stop a motor (65 in Figures 7-10) of the surgical stapling assembly (10) when the firing member (32) is fully retracted (Paragraph 0087).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Leimbach to incorporate the teachings of Giordano by providing the surgical stapling assembly of Leimbach with a beginning-of-stroke switch and an end-of-stroke switch, and by modifying said control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291) of Leimbach so that it is further configured to monitor a first output of said beginning-of-stroke switch and a second output of said end-of-stroke switch, because doing so would automatically withdraw/retract the firing member (280 and 220 collectively of Leimbach) following a cutting/stapling operation and automatically stop the motor (82 of Leimbach) of the surgical stapling assembly when the firing member is fully retracted, thereby making it easier and less burdensome for a user to use the surgical stapling assembly.
Regarding claim 25, Leimbach discloses all the limitations of the claim as stated above but does not expressly disclose: said status of said spent status circuit is configured to be determined wirelessly.
Giordano teaches that it was known to configure a control circuit (the “control unit/circuit” described in Paragraph 0205) to determine a status of a spent status circuit (the “one of more types of sensors” for transducing a fired/unfired state of staple cartridge 3038 described in Paragraph 0205 lines 11-16) wirelessly (via the “wireless signals” of the “transponder” described in Paragraph 0205), in order to obviate the need for a wired connection between the control circuit (the “control unit/circuit” described in Paragraph 0205) and the spent status circuit (the “one of more types of sensors” for transducing a fired/unfired state of staple cartridge 3038 described in Paragraph 0205 lines 11-16) at places such as a free rotating joint that prevent or otherwise inhibit such a wired connection (Paragraphs 0065 and 0205).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Leimbach to incorporate the teachings of Giordano so that said status of said spent status circuit (3330) of Leimbach is configured to be determined wirelessly by the control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291 of Leimbach), because doing so would obviate the need for a wired connection between the control circuit and the spent status circuit at places such a free rotating joint (such as articulation joint 270 of Leimbach) that prevent or otherwise inhibit such a wired connection, and would also reduce clutter caused by wires inside the surgical stapling assembly.
Regarding claim 28, Leimbach discloses all the limitations of the claim as stated above except: a beginning-of-stroke switch and an end-of-stroke switch, and wherein said control circuit is further configured to monitor a first output of said beginning-of-stroke switch and a second output of said end-of-stroke switch.
Giordano teaches that it was known to: provide a surgical stapling assembly (10 in Figure 1) with a beginning-of-stroke switch (142 in Figure 10) and an end-of-stroke switch (130 in Figure 10), and configure a control circuit (the “control unit” described in Paragraphs 0080, 0083, and 0087) of the surgical stapling assembly (10) to monitor a first output of said beginning-of-stroke switch (142) and a second output of said end-of-stroke switch (130) (Paragraphs 0080, 0083, and 0087), in order to automatically withdraw/retract a firing member (32 in Figure 6) following a cutting/stapling operation (Paragraphs 0080, 0083, and 0087) and automatically stop a motor (65 in Figures 7-10) of the surgical stapling assembly (10) when the firing member (32) is fully retracted (Paragraph 0087).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Leimbach to incorporate the teachings of Giordano by providing the surgical stapling assembly of Leimbach with a beginning-of-stroke switch and an end-of-stroke switch, and by modifying said control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291) of Leimbach so that it is further configured to monitor a first output of said beginning-of-stroke switch and a second output of said end-of-stroke switch, because doing so would automatically withdraw/retract the firing member (280 and 220 collectively of Leimbach) following a cutting/stapling operation and automatically stop the motor (82 of Leimbach) of the surgical stapling assembly when the firing member is fully retracted, thereby making it easier and less burdensome for a user to use the surgical stapling assembly.
Regarding claim 30, Leimbach discloses all the limitations of the claim as stated above but does not expressly disclose: said status of said spent status circuit is configured to be determined wirelessly.
Giordano teaches that it was known to configure a control circuit (the “control unit/circuit” described in Paragraph 0205) to determine a status of a spent status circuit (the “one of more types of sensors” for transducing a fired/unfired state of staple cartridge 3038 described in Paragraph 0205 lines 11-16) wirelessly (via the “wireless signals” of the “transponder” described in Paragraph 0205), in order to obviate the need for a wired connection between the control circuit (the “control unit/circuit” described in Paragraph 0205) and the spent status circuit (the “one of more types of sensors” for transducing a fired/unfired state of staple cartridge 3038 described in Paragraph 0205 lines 11-16) at places such as a free rotating joint that prevent or otherwise inhibit such a wired connection (Paragraphs 0065 and 0205).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Leimbach to incorporate the teachings of Giordano so that said status of said spent status circuit (3330) of Leimbach is configured to be determined wirelessly by the control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291 of Leimbach), because doing so would obviate the need for a wired connection between the control circuit and the spent status circuit at places such a free rotating joint (such as articulation joint 270 of Leimbach) that prevent or otherwise inhibit such a wired connection, and would also reduce clutter caused by wires inside the surgical stapling assembly.

Claims 31, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (US 2015/0280384), hereinafter Leimbach, in view of McCuen (US 2011/0204119).
Regarding claim 31, Leimbach discloses a surgical stapling assembly (10 in Figure 1 but with jaw 3302 and cartridge 3320 in Figure 66 instead of jaw 302 and cartridge 304 in Figure 1, respectively), comprising:
a motor (82 in Figure 4) (Paragraph 0124);
a closure actuator (32 in Figures 1-4) (Paragraph 0121);
a firing actuator (130 in Figures 4-6) (Paragraph 0126);
an end effector (300 in Figure 1 but with jaw 3302 and cartridge 3320 in Figure 66 instead of jaw 302 and cartridge 304 in Figure 1, respectively), comprising:
a first jaw (3302 in Figure 66);
a second jaw (306 in Figure 7) movable relative to said first jaw (3302) upon actuation of said closure actuator (32) (Paragraphs 0132 and 0142); and
a staple cartridge (3320 in Figure 66) configured to be removably positioned within said end effector (300 but with jaw 3302 and cartridge 3320 instead of jaw 302 and cartridge 304, respectively), wherein said staple cartridge (3320) comprises:
a firing member (280 and 220 collectively in Figure 8) movable through a firing stroke upon actuation of said firing actuator (130) (Paragraphs 0145, 0126, and 0127);
a plurality of staples (the staples inside 3320) removably stored within said staple cartridge (3320) (inherent, as known in the art, Paragraphs 0286 and 0287), wherein said plurality of staples (the staples inside 3320) are configured to be deployed from said staple cartridge (3320) upon distal advancement of said firing member (280 and 220 collectively) (inherent, as known in the art, Paragraphs 0287 and 0134); and
an onboard memory (the “nonvolatile memory unit” described in Paragraphs 0290 and 0291) configured to store a cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) (Paragraphs 0290 and 0291);
a control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291) configured to:
read said onboard memory (the “nonvolatile memory unit” described in Paragraphs 0290 and 0291) and identify said cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) (Paragraph 0291); and
control a state of the motor (82) based on the identified cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) (because the “microcontroller” prevents a surgical function [i.e. prevents actuation of motor 82 to fire the firing member] when it identifies the cartridge identifier as being incompatible, as stated in Paragraph 0291 lines 12-16).
However, Leimbach does not disclose: a sensor configured to detect a parameter of said firing member; and the control circuit is configured to: monitor an output of said sensor; and control a state of the motor based on the monitored output of said sensor.
McCuen teaches that it was known to provide: a sensor (251 in Figures 1, 4, and 6) configured to detect a parameter (motion) of a firing member (220 in Figures 1 and 6) (Paragraphs 0042 and 0065); and a control circuit (470 and 500 collectively in Figure 17) configured to: monitor an output (465 in Figure 17) of said sensor (251) (via the “wireless communications link/channel” described in Paragraph 0142) (Paragraphs 0140-0142); and control a state of a motor (200 in Figures 1, 4, and 6) based on the monitored output of said sensor (251) (Paragraph 0150), in order to allow the motion and the position of the firing member (220) to be precisely and accurately controlled based on the actual sensed motion of the firing member (220) (Paragraphs 0042 and 0150).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Leimbach to incorporate the teachings of McCuen by: providing the surgical stapling assembly of Leimbach with a sensor configured to detect a parameter (motion) of said firing member (280 and 220 collectively of Leimbach); and by modifying the control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291) of Leimbach so that it is configured to: monitor an output of said sensor; and control a state of the motor (82 of Leimbach) based on the monitored output of said sensor; because doing so would allow the motion and the position of the firing member to be precisely and accurately controlled based on the actual sensed motion of the firing member.
Regarding claim 32, Leimbach discloses that the control circuit (the “microcontroller” described in Paragraphs 0286, 0287, 0290, and 0291) is further configured to permit retraction of said firing member (280 and 220 collectively) absent the identification of said cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) (because the “microcontroller” allows the firing member [280 and 220 collectively] to be manually retracted any time using manually-actuatable “bailout” assembly 140 which allows a user to manually retract drive member 120 which is directly connected to attachment lug 226 of part 220 of the firing member, see Paragraphs 0128 and 0144).
Regarding claim 34, Leimbach discloses said cartridge identifier (the “information regarding the fastener cartridge characteristics and/or the compatibility thereof” described in Paragraph 0291) is configured to be read wirelessly (the cartridge identifier is read wirelessly in the embodiment in which the “nonvolatile memory unit” is in signal communication with the “microcontroller” via radio frequency, as described in Paragraph 0290 lines 11-15).
Regarding claim 35, Leimbach in view of McCuen teaches that said output of said sensor (251 of McCuen) is configured to be monitored wirelessly (because McCuen teaches in Paragraph 0142 that output 465 of sensor 251 is monitored wirelessly by the control circuit [470 and 500 collectively] via a “wireless communications link/channel”).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Leimbach in view of McCuen in further view of Giordano et al. (US 2015/0083781), hereinafter Giordano.
Regarding claim 33, Leimbach in view of McCuen teaches all the limitations of the claim as stated above except: a beginning-of-stroke switch and an end-of-stroke switch.
Giordano teaches that it was known to: provide a surgical stapling assembly (10 in Figure 1) with a beginning-of-stroke switch (142 in Figure 10) and an end-of-stroke switch (130 in Figure 10), in order to automatically withdraw/retract a firing member (32 in Figure 6) following a cutting/stapling operation (Paragraphs 0080, 0083, and 0087) and automatically stop a motor (65 in Figures 7-10) of the surgical stapling assembly (10) when the firing member (32) is fully retracted (Paragraph 0087).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Leimbach in view of McCuen to incorporate the teachings of Giordano by providing the surgical stapling assembly of Leimbach in view of McCuen with a beginning-of-stroke switch and an end-of-stroke switch, because doing so would automatically withdraw/retract the firing member (280 and 220 collectively of Leimbach) following a cutting/stapling operation and automatically stop the motor (82 of Leimbach) of the surgical stapling assembly when the firing member is fully retracted, thereby making it easier and less burdensome for a user to use the surgical stapling assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731